TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 12, 2014



                                     NO. 03-12-00696-CV


                                  Daniel Caldwell, Appellant

                                                v.

                                   Jennifer Garfutt, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
   AFFIRMED IN PART; DISMISSED FOR WANT OF JURISDICTION IN PART --
                    OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on October 15, 2012. We dismiss

this appeal for want of jurisdiction to the extent appellant attempts to appeal from the portion of

the order holding him in contempt. Having otherwise reviewed the record and the parties’

arguments, the Court holds that there was no reversible error in the trial court’s judgment.

Therefore, the Court affirms the trial court’s judgment in all other respects. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.